internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br2-plr-128544-02 date date legend law firm country a client lawyer u s city a u s city b dear ty this replies to your letter on behalf of law firm dated date in which you requested a ruling on the proper treatment of attorney’s fees paid to a nonresident_alien attorney for legal work he performed related to litigation pending and concluded in the united_states under sec_1441 sec_1442 and sec_1443 of the internal_revenue_code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination law firm was retained by client to assist it in recovering money due and owing to it by a united_states entity law firm entered into a contingency fee agreement with client pursuant to which law firm provided legal services to the client in litigation filed in the united_states cc intl br2-plr-128544-02 client was referred to law firm by lawyer a nonresident_alien_individual from country a law firm entered into a referral agreement with lawyer pursuant to which lawyer was to receive of the contingency fee to be paid_by the client upon successful completion of the united_states based litigation as consideration for of the contingency fee lawyer agreed to contact legal experts in country a and to write an opinion concerning applicable law of country a in addition lawyer agreed to assist law firm in the prosecution of the action this includes travel and related expenses to u s city a and or u s city b as necessary to assist law firm with the development of the case lawyer performed the following legal services in county a coordinated preparation of witness statements and declarations by expert and fact witnesses prepared legal opinions gathered documents and other matters and handled all client communications lawyer also traveled to the united_states as a representative of client to observe hearings and to attend settlement discussions on one of those occasions lawyer provided a recorded statement in the united_states as an expert witness on country a’s law the united_states litigation concluded successfully in and the contingency fee was paid_by client pursuant to his agreement with law firm lawyer is entitled to hi sec_25 share of that fee sec_871 imposes a tax of percent of the amount received from sources within the united_states by a nonresident_alien_individual as certain income including interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income sec_1441 provides the general_rule that all payors must withhold on payments of certain items of income to nonresident_aliens to the extent that such items constitute gross_income from sources within the united_states sec_1441 provides that these items of income include interest dividends rent salaries wages premiums annuities compensations rumunerations and emoluments sec_861 provides generally that compensation_for labor or personal services performed in the united_states is treated as income_from_sources_within_the_united_states sec_862 states that compensation_for labor or personal services performed without the united_states shall be treated as income_from_sources_without_the_united_states accordingly the source of payment for personal services is determined by where the services are performed cc intl br2-plr-128544-02 sec_1_861-4 of the income_tax regulations provides the general_rule that gross_income from sources within the united_states includes compensation_for labor or personal services performed in the united_states irrespective of the residence of the payer the place in which the contract for service was made or the place or time of payment with certain exceptions not relevant in this case sec_1_861-4 of the regulations provides rules for determining source when services are performed partly within and partly without the united_states under sec_1_861-4 of the regulations if income is derived from personal services performed partly within the united_states and partly without the united_states the amount to be included in gross_income is determined on the basis that reflects the most proper source_of_income under the facts and circumstances of the particular case in many cases the facts and circumstances will support an apportionment on the time basis in that case the amount to be included in gross_income will be that amount which bears the same relation to the total compensation as the number of days of performance of the labor or services within the united_states bears to the total number of days of performance of labor or services for which the payment is made sec_1_861-4 based on the facts presented and representations made by the taxpayer we conclude that the payment of of the contingency fee from law firm to lawyer includes compensation_for services performed within the united_states the amount of this payment to lawyer that is compensation_for services performed within the united_states may be determined under sec_1_861-4 of the regulations by multiplying the amount of such payment by the ratio of the amount of time lawyer spent on the case in the united_states to the total amount of time lawyer spent on the case we further conclude that law firm must withhold on the portion of the payment determined to be from sources within the united_states this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent cc intl br2-plr-128544-02 a copy of this letter is to be attached to any return to which it is relevant sincerely valerie mark lippe senior technical reviewer branch office of the associate chief_counsel international
